FILED
                              NOT FOR PUBLICATION                           JAN 03 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



In re: GREG V. THOMASON and                       No. 09-60032
DIANA THOMASON,
                                                  BAP No. 09-1000-MoDH
               Debtors.

                                                  MEMORANDUM *
NICHOLAS A. THOMASON; et al.,

               Appellants,

  v.

GREG V. THOMASON; et al.,

               Appellees.



                           Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
             Montali, Dunn, and Hollowell, Bankruptcy Judges, Presiding

                             Submitted December 19, 2011 **



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we grant
Appellants’ motion to submit this case on the briefs.
Before:      GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

      Nicholas, Sandra, Byron, and Marilynn Thomason appeal pro se from the

judgment of the Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy

court’s denial of their Fed. R. Civ. P. 60(b)(6) motion for a new trial in their

adversary proceeding against debtors Greg and Diana Thomason. We have

jurisdiction under 28 U.S.C. § 158(d). We independently review the bankruptcy

court’s decision, Levander v. Prober (In re Levander), 180 F.3d 1114, 1118 (9th

Cir. 1999), and we affirm.

      The bankruptcy court did not abuse its discretion by denying Appellants’

Rule 60(b)(6) motion alleging fraud upon the court. See Levander v. Prober (In re

Levander), 180 F.3d 1114, 1119 (9th Cir. 1999) (explaining that non-disclosure of

evidence or perjury does not, by itself, generally constitute fraud upon the court).

      Appellants have not shown a basis for recusal of the bankruptcy court judge.

See 28 U.S.C. § 455(b)(2) (explaining the grounds for recusal based on an

association from prior practice).

      We decline to consider arguments concerning fraud upon the court that

Appellants raised for the first time on appeal. See United States v. Carlson, 900

F.2d 1346, 1349 (9th Cir. 1990).




                                           2                                       09-60032
      Appellants’ contentions regarding the bankruptcy court’s jurisdiction are

unpersuasive because this appeal only divests the bankruptcy court of jurisdiction

over matters directly involved in the appeal. See Sherman v. SEC (In re Sherman),

491 F.3d 948, 967 (9th Cir. 2007) (“If a party wants to stay all of the proceedings

in bankruptcy court while an appeal is pending, it must file a motion for a stay.”).

      AFFIRMED.




                                          3                                    09-60032